DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present claims are directed to the use of a smart contract for finding and subscribing to a service provider, where the smart contract is updated to include the information about the new service and a payment process is performed to transfer funds between accounts that are outside the blockchain network based on the smart contract being completed. Specifically, the claims first involve creating a smart contract in response to a request from a user to obtain one or more services, providing the smart contract to one or more blocks in a blockchain on one or more nodes in a blockchain network, providing notifications to a plurality of service providers in accordance with the smart contract, receiving responses to the notifications from the plurality of service providers, identifying one or more service providers from the plurality of service providers, and updating the smart contract to include data relating to the one or more identified service providers, the updated smart contract including account information for a user account of the user, and account information for service provider accounts of the one or more identified service providers, wherein the user account is issued by an authorization computer of an authorizing entity that is outside of the blockchain network, wherein the service provider accounts are issued by one or more entities outside of the blockchain network. After the service provider has been identified and the smart contract has been updated, the claims involve performing an account funding transaction (AFT) and an original credit transaction (OCT) to transfer value from the user account to the service provider accounts to pay for the service provided for in the updated smart contract, where both of these accounts are outside the blockchain network. This involves sending a message to a processing computer indicating that the smart contract has been generated and updated, and requesting the authorization computer of the authorizing entity that issued the user account of the user to pull the value from the user account and place the value in escrow with the processing computer, receiving an indication from the one or more identified service providers that the one or more services identified in the smart contract are completed, and sending a message to the processing computer indicating that the smart contract has been completed and requesting the processing computer to transfer the value to the service provider accounts issued by one or more entities outside of the blockchain network.
The closest prior art of Golway, et al. (US 2020/0302563) (“Golway”) discloses receiving a smart contract with a request from a user to obtain one or more services (Golway ¶¶ 27-29, 42-43); providing the smart contract to one or more blocks in a blockchain on one or more nodes in a blockchain network (Golway ¶¶ 34, 39), providing notifications to a plurality of service providers in accordance with the smart contract (Golway ¶¶ 44, 55), receiving responses to the notifications from the plurality of service providers (Golway ¶¶ 30, 32, 35-36, 44, 46, 55), identifying one or more service providers from the plurality of service providers (Golway ¶¶ 35-36, 44, 46, 56-58), updating the smart contract to include data relating to the one or more identified service providers (Golway ¶¶ 34, 37, 40, 47-48, 56-58), and initiating a transaction (Golway ¶ 40). Additionally, Chessell, et al. (US 2018/0285979) (“Chessell”) discloses creating a smart contract in response to a request from a user to obtain one or more services (Chessell ¶ 25), and Mann, et al. (US 2019/0325431) (“Mann”) discloses a smart contract including account information for a user account of the user and account information for service provider accounts of the one or more identified service providers, and initiating a value interaction that pushes value from the user account to the service provider accounts (Mann ¶¶ 35, 39-40). Finally, Wheeler, et al. (US 2019/0102850) (“Wheeler”) discloses sending an account funding transaction message to pull value from an account of the user (Wheeler ¶¶ 57-58, 60), receiving an indication from the one or more identified service providers that the one or more services were completed (Wheeler ¶¶ 35-36, 57, 68-70, 142), receiving an indication from the user that the one or more services were completed (Wheeler ¶¶ 36, 68-70, 135-136), and sending a transaction message to push value into the service provider accounts (Wheeler ¶ 36).
However, the prior art does not disclose, neither singly nor in combination, creating a smart contract in response to a user request to obtain one or more services and updating that smart contract to include account information for an account of a user and accounts of service providers once one or more service providers have been identified, where the user account is issued by an authorization computer of an authorization entity that is outside of the blockchain network and the service provider accounts are issued by one or more entities outside of the blockchain network, and then using the smart contract to push value from the user account to the service provider accounts outside of the blockchain network in response to the completion of the smart contract, where the process for pushing value between these accounts involves sending a message to a processing computer indicating that the smart contract has been generated and updated, and requesting the authorization computer of the authorizing entity that issued the user account of the user to pull the value from the user account and place the value in escrow with the processing computer, receiving an indication from the one or more identified service providers that the one or more services identified in the smart contract are completed, and sending a message to the processing computer indicating that the smart contract has been completed and requesting the processing computer to transfer the value to the service provider accounts issued by one or more entities outside of the blockchain network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685